*146OPINION OF THE COURT
PER CURIAM.
The defendant, Alfonso A. Cueto, was arrested and charged with driving under the influence, and running through a red light. He refused to take a breathalyzer test as required by F.S. 316.1931 and thereafter his drivers license was suspended by the Department of Highway Safety and Motor Vehicles for this refusal.
A plea to the charged was negotiated, under which the driving under the influence charge was dismissed, and a plea made for the running a red light charge.
Thereafter, the defendant moved the trial court to expunge the records of his drivers license suspension for his refusal to take the test. The defendant’s attorney, at the hearing on the motion (and, later before the Circuit Court Appellate Panel), stated that he was requesting relief from the public’s scrutiny of the records and was not seeking to prevent the Department’s use of the record to determine the status of the defendant’s drivers license.
The trial court orally stated that there were extenuating circumstances resulting in a hardship, and granted the motion and order the expungement of the record. Thereafter, the court entered its August 15, 1986 order, ordering the Dade County Clerk of Court, and the State Department of Motor Vehicles to expunge from their records any mention of the suspension of defendant’s drivers license. The State brings this appeal from the order.
The order of trial court ordering expungement of the records is in derogation of F.S. 322.20, which establishes the manner in which drivers license records are to be maintained, and the court was without authority to order the expungement.
The judgment is accordingly REVERSED.